DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
first material extends along a length of the first surface, the first surface extending along both the head section and the elongate section to the junction, the first material extending along a first surface of the flap, a fourth surface defined along an opposite side of the flap from the first surface includes a plurality of hook elements, from claims 17 and 19.
a second material ends along a length of the second surface, the second surface ending along the length defined between the first and second ends of the attachment device along the head section and the elongate section, a third surface defined between the junction and the second end along the elongate section includes a plurality of hook elements, from claims 18 and 19.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 16, 17, 19 and 20 are objected to because of the following informalities:
In claim 12, line 1, “a raised profile” should be - - the raised profile - -.
In claim 16, line 2, “a first surface” should be - - the first surface - -.
In claim 17, line 3, “a first surface” should be - - the first surface - -.
In claim 19, line 11, “a first surface” should be - - the first surface - -.
In claim 19, line 17, “flap” should be - - the flap - -.
In claim 20, line 18, “a material” should be - - the material - -.
In claim 20, line 18, “a textile” should be - - the textile - -.
In claim 20, line 18, “a first surface” should be - - the first surface - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaletzky (US Patent No. 4,586,499 cited by applicant).
Regarding claim 1, Kaletzky discloses an attachment device defining first and second surfaces, and further defining first and second ends to a length of the attachment device, the attachment device comprising: 
an elongate section having first and second portions (see annotated Fig. 3); 
a head section extending from the first portion of the elongate section (see annotated Figs. 3 and 4); 
a flap connected to extending from the second portion of the elongate section at a junction along the elongate section, the flap having a first surface and a second surface opposite the first surface (see annotated Figs. 3 and 4); 
a traction element protruding from the first surface and disposed about and within a periphery of the head section, the traction element forming a raised profile extending from the first surface (see annotated Figs. 3 and 4).  
Regarding claim 6, Kaletzky discloses, wherein the second surface extends continuously without interruption across an entirety of the head section and the elongate section between the first and second ends of the attachment device, the second surface extending along an entirety of a length of the attachment device (see annotated Figs. 3 and 4).  
Regarding claim 7, Kaletzky discloses, wherein the first surface extends continuously across the head section and the elongate section, the second surface terminating at the junction whereat the flap extends from the elongate section (see annotated Figs. 3 and 4).  
Regarding claim 8, Kaletzky discloses, wherein the elongate section is coextensive with the flap at the second end of the attachment device (see annotated Figs. 3 and 4).  
Regarding claim 10, Kaletzky discloses, wherein the elongate section and the flap define hook elements on opposite surfaces to one another from the junction to the second end of the attachment device (see annotated Figs. 3 and 4).  
Regarding claim 11, Kaletzky discloses, wherein the elongate section and the head section are flexible and the traction element is rigid relative to the elongate section and the head section (see annotated Fig. 3).  
Regarding claim 12, Kaletzky discloses, wherein the traction element defines a raised profile protruding outwardly from the head section, the traction element defining first and second slopes leading to the raised profile (see annotated Fig. 3).  
Regarding claim 13, Kaletzky discloses, wherein the raised profile forms a depression arranged for leading a finger to grasp the traction element at a predetermined location (see annotated Fig. 4).  
Regarding claim 15, Kaletzky discloses, wherein the traction element is arranged as being pliable and capable of bending along with the head section, the traction element being more rigid than the head section (see annotated Fig. 3).  
Regarding claim 16, Kaletzky discloses, wherein a material forming the traction element interlocks with a textile forming a first surface of the head section without an adhesive (see annotated Fig. 4). 
Regarding claim 17, Kaletzky discloses, wherein a first material extends along a length of the first surface, the first surface extending along both the head section and the elongate section to the junction, the first material extending along a first surface of the flap, a fourth surface defined along an opposite side of the flap from the first surface includes a plurality of hook elements (see annotated Fig. 4).  
Regarding claim 18, Kaletzky discloses, wherein a second material ends along a length of the second surface, the second surface ending along the length defined between the first and second ends of the attachment device along the head section and the elongate section, a third surface defined between the junction and the second end along the elongate section includes a plurality of hook elements (see annotated Fig. 4).  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaletzky (US Patent No. 4,586,499).
Regarding claim 2, Kaletzky discloses the claimed invention except for the head section has a profile forming a tip and a sloped edge. It would have been an obvious matter of design choice to have the head section has a profile forming a tip and a sloped edge, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed attachment device was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Kaletzky discloses, wherein the traction element corresponds to the profile of the head section with first and second ends of the traction element on opposed sides of the head section (see annotated Fig. 3).  
Regarding claim 4, Kaletzky discloses, wherein the traction element is spaced away by a predetermined distance from the profile of the head section (see annotated Fig. 3).  
Regarding claim 5, Kaletzky discloses the claimed invention except for the traction element defines a different color from a color of the first surface of the head section.  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the traction element defines a different color from a color of the first surface of the head section for aesthetic and/or identification purposes, and since applicant has not disclosed that the colors solves any stated problem or is of any particular purpose or produces an unexpected result.
Regarding claim 9, Kaletzky discloses the claimed invention except for the elongate section and the flap define a same width and extend parallel to one another.  It would have been an obvious matter of design choice to have the elongate section and the flap define a same width and extend parallel to one another, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 14, it is construed that the traction element, head section and the elongate section materials limitations as recited in claim 14 referring to the selecting of the suitable material and its specification to be used in making attachment device is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 19, Kaletzky discloses an attachment device defining first and second surfaces, and further defining first and second ends to a length of the attachment device, the attachment device comprising: 
an elongate section having first and second portions (see annotated Fig. 3); 
a head section extending from the first portion of the elongate section (see annotated Figs. 3 and 4); 
a flap connected to extending from the second portion of the elongate section at a junction along the elongate section, the flap having a first surface and a second surface opposite the first surface (see annotated Figs. 3 and 4); 
a traction element protruding from the first surface and disposed about and within a periphery of the head section, the traction element forming a raised profile extending from the first surface (see annotated Figs. 3 and 4); 
wherein a first material extends along a length of the first surface, the first surface extending along both the head section and the elongate section to the junction, the first material extending along a first surface of the flap, a fourth surface defined along an opposite side of the flap from the first surface includes a plurality of hook elements (see annotated Figs. 3 and 4); 
wherein a second material ends along a length of the second surface, the second surface ending along the length defined between the first and second ends of the attachment device along the head section and the elongate section, a third surface defined between the junction and the second end along the elongate section includes a plurality of hook elements (see annotated Figs. 3 and 4); 
It is construed that the traction element, head section, flap and the elongate section materials limitations as recited, referring to the selecting of the suitable material and its specification to be used in making attachment device is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Kaletzky discloses an attachment device defining first and second surfaces, and further defining first and second ends to a length of the attachment device, the attachment device comprising: 
an elongate section having first and second portions (see annotated Fig. 3); 
a head section extending from the first portion of the elongate section (see annotated Figs. 3 and 4); 
a traction element protruding from the first surface and disposed about and within a periphery of the head section, the traction element forming a raised profile extending from the first surface (see annotated Fig. 4); 
wherein the traction element corresponds to the profile of the head section with first and second ends of the traction element on opposed sides of the head section (see annotated Fig. 3); 
wherein the traction element is spaced away by a predetermined distance from the profile of the head section (see annotated Fig. 3); 
wherein the traction element is arranged as being pliable and capable of bending along with the head section, the traction element being more rigid than the head section (see annotated Figs. 3 and 4); 
wherein a material forming the traction element interlocks with a textile forming a first surface of the head section without an adhesive (see annotated Figs. 3 and 4).  
Kaletzky discloses the claimed invention except for the head section has a profile forming a tip. It would have been an obvious matter of design choice to have the head section has a profile forming a tip, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed attachment device was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Also Kaletzky discloses the claimed invention except for the traction element defines a different color from a color of the first surface of the head section.  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the traction element defines a different color from a color of the first surface of the head section for aesthetic and/or identification purposes, and since applicant has not disclosed that the colors solves any stated problem or is of any particular purpose or produces an unexpected result.
It is construed that the traction element, head section and the elongate section materials limitations as recited, referring to the selecting of the suitable material and its specification to be used in making attachment device is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    641
    620
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677